Pee Cueiam.
Plaintiff has only one exception, that is to the charge covering eleven pages of the record. The exception is broadside. It is *612not sufficient to raise the question: Did the court comply with G.S. 1-180? Rigsbee v. Perkins, 242 N.C. 502, 87 S.E. 2d 926. Hence there is no exception on which to base an assignment of error. Error is not shown by an assignment not supported by appropriate exception. Clifton v. Turner, 257 N.C. 92, 125 S.E. 2d 339; Holden v. Holden, 245 N.C. 1, 95 S.E. 2d 118.
No error.